Citation Nr: 0934347	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of left distal fibula fracture, currently 
evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

Procedural history

The Veteran was granted service connection for residuals of 
left distal fibula fracture by the RO in a March 1983 rating 
decision; a 10 percent disability rating was assigned.  In a 
May 1985 rating decision, the disability rating was reduced 
to noncompensable [zero percent] effective August 1, 1985.  
Two subsequent rating decisions, dated October 1998 and June 
1999, confirmed and continued the noncompensable disability 
rating.

In November 2002, the Veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
residuals of left distal fibula fracture.  The RO confirmed 
and continued the noncompensable disability rating in a 
September 2003 rating decision.  The Veteran disagreed with 
the RO's decision by filing a notice of disagreement (NOD) in 
August 2004.  In December 2004, the RO increased the 
Veteran's service-connected left fibula fracture residuals to 
10 percent disabling.  The Veteran perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in February 
2005.  

In June 2007, the Board remanded the claim for further 
procedural and evidentiary development.  The VA Appeals 
Management Center (AMC) increased the assigned disability 
rating to 20 percent in a July 2008 supplemental statement of 
the case (SSOC).  The Veteran has not expressed satisfaction 
with the assigned rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  

The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.  

Issues not on appeal

During the pendency of this appeal, the Veteran filed claims 
of entitlement to service connection for hemorrhoids, 
coronary artery disease, erectile dysfunction, hypertension, 
and glaucoma.  A November 2008 rating decision granted the 
Veteran service connection for hemorrhoids and assigned a 10 
percent disability rating.  
The November 2008 rating decision denied service connection 
for the other claims.  
The Veteran disagreed with the decision.  An August 2009 
statement of the case (SOC) confirmed and continued the RO's 
November 2008 rating decision.  

The Veteran subsequently raised the issue of whether his 
mother may be considered as his dependent for VA benefits 
purposes.  A separate August 2009 SOC determined that the VA 
is unable to recognize the Veteran's mother as a dependent 
parent.

To the Board's knowledge, the Veteran has not filed 
substantive appeals as to these issues.  Accordingly, these 
issues are not currently in appellate status and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].


FINDINGS OF FACT

1.  The Veteran's left distal fibula fracture residuals are 
manifested by pain, instability, and impaired limitation of 
motion of the left ankle.

2.  The competent medical evidence does not show that the 
Veteran's service-connected left distal fibula fracture 
residuals are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
the service-connected residuals of left distal fibula 
fracture have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected residuals 
of left distal fibula fracture.  38 C.F.R. 
§ 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an evaluation in excess of 
20 percent for his service-connected left distal fibula 
fracture residuals.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.  

Stegall concerns

In June 2007, the Board remanded the case in order for the 
Agency of Original Jurisdiction (AOJ) to provide the Veteran 
with appropriate VCAA notice pursuant to the recent decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The AOJ was also to schedule the Veteran for a VA examination 
in order to determine the severity of the Veteran's service-
connected left distal fibula fracture residuals.  The claim 
was then to be readjudicated.  

As will be discussed below, the record shows that the AOJ 
provided the Veteran with VCAA notice pursuant to Dingess in 
a letter dated November 2007.  Additionally, efforts were 
made to schedule the Veteran for a VA examination in order to 
determine the severity of his service-connected disability.  
This will be discussed in detail in the "duty to assist" 
section below.  As indicated above, a SSOC was issued in July 
2008.  

Accordingly, the Board finds that the AOJ has complied with 
the directives of the June 2007 remand to the extent 
possible, given the complications presented by the Veteran's 
incarceration, which will be further discussed below.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated March 2005, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the March 
2005 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The March 2005 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [AOJ] decision on a 
service connection claim."  Here, complete VCAA notice was 
not provided until March 2005, years after the September 2003 
RO decision that is the subject of this appeal.  Crucially, 
the Veteran's claim was readjudicated in the July 2008 SSOC, 
after he was provided with the opportunity to submit 
additional evidence and argument in support of his claim and 
to respond to the VCAA notice.  Therefore, the essential 
fairness of the adjudication was not affected.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim]. The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated November 2007, which was issued pursuant to the 
Board's remand instructions.  The letter detailed the 
evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The letter also advised the 
Veteran as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the November 2007 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  As indicated above, there is no 
timing problem as to Dingess notice, since the Veteran's 
claim was readjudicated in the July 2008 SSOC, following the 
issuance of the November 2007 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Court in Vazquez-Flores v. Peake, supra, recently held 
that a notice letter must inform a veteran:  (1) that, to 
substantiate a claim, the veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if the veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in the VCAA letter dated June 2008.  

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated March 2005, November 2007, and June 2008, the 
Veteran was informed that he may submit evidence showing that 
his service-connected disability has increased in severity.  
Specifically, in the June 2008 VCAA letter, the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  Therefore, the Veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disability in the June 2008 VCAA letter.  Additionally, there 
is no timing problem with the schedular criteria notice as 
the Veteran was afforded a subsequent adjudication following 
the issuance of the VCAA letter.  See Sanders, supra.  

As to the third prong of the holding in Vazquez-Flores, the 
June 2008 VCAA letter informed the Veteran that the rating 
for his disability can be changed if there are changes in his 
condition and that depending on the disability involved, VA 
will assign a rating from zero percent to as much as 100 
percent.  The letter stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The letter indicated that in 
rare cases, VA can assign a disability level other than the 
levels found in the schedule for a specific condition if his 
impairment is not adequately covered by the schedule.  The 
letter stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; impact of the condition and symptoms on employment; 
and specific test or measurement results.  As for impact on 
daily life, the Veteran was told that an example of the 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the June 2008 VCAA letter the Veteran was informed 
that examples of evidence he should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The Veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

Moreover, the Veteran has not alleged that he received 
inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, and treatment 
records from the Veteran's correctional facilities.  

The Board acknowledges that development of this claim has 
been complicated by the Veteran's incarceration.  According 
to the information obtained by the RO, the Veteran may not be 
released from prison until the year 2043.  The Court has held 
that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
claimant.  See Bolton v. Brown, 8 Vet. App. 185 (1995).

In Bolton, the Court indicated that alternative means to 
obtain examination of an incarcerated claimant include:  (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the Veteran's correctional facility to conduct 
the examination.  Pursuant to the June 2007 Remand, the 
Veteran was scheduled for a VA examination in October 2007.  
The AMC attempted to contact the correctional facility in 
order to facilitate transportation or to arrange alternative 
means of examination.  However, the correctional facility 
failed to respond to the numerous attempts at communication 
by the AMC from September 2007 to October 2007.  Accordingly, 
the Board finds that another remand in order to schedule the 
Veteran for a VA examination would be an exercise in 
futility.  

The Board notes that in a letter dated February 2008, the 
Veteran indicated that he believed he had submitted 
sufficient medical evidence to sustain his claim and that no 
further medical evidence was required.  

The Board observes that all due process concerns have been 
satisfied.  See  38 C.F.R. § 3.103 (2008).  The Veteran has 
been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the 
services of a representative who has provided evidence and 
argument on the Veteran's behalf.  As was indicated in the 
Introduction above, he declined the option of testifying at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran suffered a fracture of the left distal fibula 
while in service.  A review of the record demonstrates that 
the Veteran was previously rated at 10 percent disabling 
under Diagnostic Code 5262 [impairment of tibia and fibula], 
which appears to be consistent with his service-connected 
disability [fibula fracture] and symptomatology [pain, 
instability, and limitation of motion of the ankle].  
However, in the December 2004 SOC, the RO increased the 
Veteran's disability rating to 20 percent under Diagnostic 
Code 5171 [ankle, impairment of] based solely upon limitation 
of motion of the left ankle.  

The Board has considered the appropriateness of the assigned 
Diagnostic Code and finds that the Veteran's symptoms are 
more congruent with Diagnostic Code 5262.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Veteran's service-
connected disability is manifested by pain of the left ankle 
and left lower leg and foot as well as instability and 
limitation of motion in his left ankle.  See the Veteran's 
statement dated November 2002 and the Veteran's VA Form 9 
dated February 2005.  Such symptomatology is congruent with 
38 C.F.R. § 4.71a, Diagnostic Code 5262, which rates 
impairment of the fibula with additional disability to the 
ankle.  

The Court has referred to "the canon of interpretation that 
the more specific trumps the general".  See Zimick v. West, 
11 Vet. App. 45, 51 (1998) ("'a more specific statute will be 
given precedence over a more general one . . . . ") [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).  
Therefore, the specific diagnostic code, Diagnostic Code 
5262, which pertains to the Veteran's service-connected 
disability [residuals of fractured fibula], is properly 
applied here, rather than the more general Diagnostic Code 
5271, which pertains only to impairment of the ankle.  

Moreover, the Veteran's disability in question is currently 
rated at 20 percent, which is the maximum rating under 
Diagnostic Code 5271.  Diagnostic Code 5262 allows for a 
higher rating.  

The Board further notes that there are no findings of 
malunion of the os calcis or astragalus, or of ankylosis of 
the ankle joint.  Ankylosis is "immobility and consolidation 
of a joint due to a disease, injury, surgical procedure."  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Accordingly, 
Diagnostic Codes 5270, 5272, and 5273 are not for application 
in this case.

In short, the Board finds that the Veteran's service-
connected residuals of left distal fibula fracture are most 
appropriately rated under Diagnostic Code 5262.

Specific rating criteria

Under Diagnostic Code 5262 [impairment of tibia and fibula], 
a 10 percent evaluation is assigned for malunion with slight 
knee or ankle disability; a 20 percent evaluation is assigned 
for malunion with moderate knee or ankle disability; a 30 
percent evaluation is assigned for malunion with marked knee 
or ankle disability; and a 40 percent evaluation is assigned 
for nonunion with loose motion, requiring a brace.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

The Board notes that words such as "slight", "moderate" 
and "marked" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  
Although the words "slight", "moderate", and "severe" 
are not defined in VA regulations, "slight" is generally 
defined as "small in amount or extent; not great or 
intense"; "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."; and 
"marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, and 1071.

Analysis

Schedular rating

The Veteran's left distal fibula fracture residuals are 
currently rated 20 percent disabling.  In order to warrant a 
30 percent evaluation under Diagnostic Code 5262, the 
Veteran's service-connected disability must demonstrate 
malunion with marked knee or ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2008).  As indicated above, 
'marked' is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, and 1071.

In multiple statements contained in the record, the Veteran 
has indicated that his service-connected residuals of left 
distal fibula fracture are manifested by increasingly severe 
pain in the left lower leg and left ankle, as well as 
instability of the left ankle and impaired limitation of 
motion.  See, e.g., the Veteran's statement dated in November 
2002 and VA Form 9 dated February 2005.  

The Veteran's statements are largely consistent with the 
medical evidence of record, which shows that the Veteran 
suffers from increased pain in the left ankle and lower leg.  
See, e.g.,  a May 2008 treatment record.  Additionally, an 
orthopedic consultation note dated in December 2007 
documented impaired limitation of motion in the Veteran's 
left ankle.  Specifically, the examination showed that the 
left ankle internal rotation was limited to 30 to 40 percent 
movement compared to the right ankle; external rotation was 
also limited to 50 to 55 percent movement compared to the 
right ankle; with dorsiflexion and plantar flexion only 
minimally limited at 80 to 90 percent compared to the right 
ankle.  

Additionally, the Veteran reports that he has balance 
problems and has fallen multiple times as a result of the 
pain, stiffness and instability in his left ankle and lower 
leg.  See the Veteran's statement dated November 2002 and VA 
Form 9 dated February 2005.  

The Veteran has further indicated that although he no longer 
relies on an ankle brace, he does, at times, use a cane for 
ambulation due to instability in his left ankle.  See the 
Veteran's statement dated November 2002.  This statement is 
consistent with prison treatment records which show that the 
Veteran was previously issued a cane as a result of his left 
ankle symptomatology.  See, e.g., the treatment record dated 
August 1998.

The Board finds that the symptomatology manifested by the 
Veteran's service-connected left distal fibula fracture 
residuals is most appropriately described as 'marked' under 
the schedular criteria.  As such, a 30 percent disability 
rating is warranted pursuant to Diagnostic Code 5262.  

The Board has also considered whether the Veteran may be 
entitled to a 40 percent disability rating under Diagnostic 
Code 5262.  However, a 40 percent rating is assigned for 
nonunion with loose motion, requiring a brace.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2008).  Critically, there is 
no evidence of nonunion of the tibia and fibula.  A 
radiological report dated May 2008 was "[n]egative, except 
for chronic post-traumatic/post-surgical changes associated 
with mild degeneration."   As was noted above, the Veteran 
does not use a brace.  Accordingly, a 40 percent disability 
rating is not warranted based upon the medical evidence of 
record.

DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

However, the Court has held that where a diagnostic code is 
not predicated on limitation of range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
Therefore, since Diagnostic Code 5262 is not predicated on 
limitation of range of motion, but where there is malunion or 
nonunion of the tibia and fibula, DeLuca considerations are 
not for application.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

The Veteran's claim for an increased disability rating for 
his service-connected residuals of left distal fibula 
fracture was received on November 4, 2002.  Therefore, the 
question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration [November 4, 2001 to the present]. 

After a careful review of the record, including all available 
treatment records, the Board can find no evidence to support 
a finding that the symptomatology manifested by the Veteran's 
service-connected left distal fibula fracture residuals was 
more or less severe during the appeal period.  Treatment 
records dated August 2004 document limitation of motion 
findings that are consistent with the findings reported in 
the December 2007 orthopedic consultation note.  Moreover, 
the Veteran has consistently complained of symptoms of pain, 
instability, and limitation of motion in the left lower leg 
and ankle.  Accordingly, the Board finds the level the 
Veteran's disability was essentially uniform for the period 
of his appeal and, accordingly, he is entitled to an 
increased 30 percent rating for the entire time period of his 
appeal.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  Rather, the Veteran's 
contentions have been limited to those discussed above, i.e., 
that his service-connected left distal fibula fracture 
residuals are more severe than is reflected by the currently 
assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) [while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant]. 

Moreover, the Veteran has not identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  The record demonstrates 
that the Veteran has not required significant hospitalization 
as a result of his service-connected left fibula fracture 
residuals.  

Concerning marked interference with employment, the Board 
recognizes that the Veteran is currently placed on a 
sedentary work profile in his correctional facility.  See, 
e.g., the Medical Duty Status Report dated September 2007.  
However, the extent of his current occupational impairment 
[i.e., sedentary work] is specifically contemplated by his 
currently assigned disability rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Marked interference with 
employment is not demonstrated.

The record does not demonstrate any unusual clinical 
presentation remarked upon by his examining and treating 
physicians, or other reason why an extraschedular rating 
should be assigned.  As there is no factor which takes the 
disability outside the usual rating criteria, the Board has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected residuals of left distal 
fibula fracture present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).



Conclusion

For the reason and bases expressed above, the Board concludes 
that a 30 percent disability rating may be assigned for the 
Veteran's service-connected residuals of left distal fibula 
fracture.  The benefit sought is allowed to that extent.


ORDER

Entitlement to a 30 percent disability rating for residuals 
of left distal fibula fracture is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


